Per Curiam.
Defendant was indicted on the charge of selling liquor to a minor. He was tried and the jury disagreed. Thereupon the trial court, proceeding under G. S. 1913, § 9251, certified to this court certain questions of law arising upon rulings made during the course of the trial and upon portions of the charge to the jury, and requested the opinion of this court upon said questions.
This proceeding is purely statutory. If the proceeding is not one within the statute, no jurisdiction is conferred upon this court. The statute provides for certifying to this court questions arising “upon the trial of any person convicted in any district court, or * * * upon any demurrer or special plea to an indictment, or upon any motion upon or relating thereto.” There is no warrant for certifying questions that have arisen upon a trial in which the jury disagreed. This court has acquired no jurisdiction of the case. State v. Billings, 96 Minn. 533, 104 N. W. 1150. The proceeding is accordingly dismissed.